Dismissed and Opinion filed June 27, 2002








Dismissed and Opinion filed June 27, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00578-CR
____________
 
DERICK TERRELL CROSBY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 230th District Court
Harris
County, Texas
Trial
Court Cause No. 903,148
 

 
O P I N I O N
Appellant pled guilty to the offense of robbery on April 23,
2002.  In accordance with the terms of a
plea bargain agreement with the State, the trial court sentenced appellant to
five years= imprisonment in the Texas Department
of Criminal Justice, Institutional Division. 
Because we have no jurisdiction over this appeal, we dismiss.  




To invoke an appellate court=s jurisdiction over an appeal, an
appellant must give timely and proper notice of appeal.  White v. State, 61
S.W.3d 424, 428 (Tex. Crim. App. 2001).  Appellant filed a timely general notice of
appeal that did not comply with the requirements of Rule 25.2(b)(3) of the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 25.2(b)(3).  Rule 25.2(b)(3) provides that when an appeal
is from a judgment rendered on a defendant=s plea of guilty or nolo contendere and the
punishment assessed does not exceed the punishment recommended by the State and
agreed to by the defendant, the notice of appeal must:  (1) specify that the appeal is for a
jurisdictional defect; (2) specify that the substance of the appeal was raised
by written motion and ruled on before trial; or (3) state that the trial court
granted permission to appeal.  Id.  The time for filing a proper notice of appeal
has expired; thus appellant may not file an amended notice of appeal to correct
jurisdictional defects.  State v. Riewe, 13 S.W.3d 408,
413-14 (Tex. Crim. App. 2000).  Because appellant=s notice of appeal did not comply
with the requirements of Rule 25.2(b)(3), we are
without jurisdiction to consider any of appellant=s issues, including the voluntariness of the plea. 
See Cooper v. State, 45 S.W.2d 77, 83 (Tex. Crim.
App. 2001) (holding that appellant who files general notice of appeal may not
appeal voluntariness of negotiated plea).  
Accordingly, we dismiss the appeal for want of
jurisdiction.  
 
 
 
PER CURIAM
 
 
 
Judgment rendered and Opinion
filed June 27, 2002.
Panel consists of Justices Yates, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).